DETAILED ACTION
This action is responsive to the amendment received on 11 August 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The prior drawing objections are withdrawn, Applicant canceled claim 5.

Claim Rejections - 35 USC § 112
The prior §112 rejection of claim 12 is withdrawn after a closer review of the specification and Applicant’s remarks.  The limitations were confusing because the layer 130 in question is deposited (Fig. 1), referred to using the term “blanket”, and then subsequently patterned multiple times (in Fig. 2 and again in Fig. 3), apparently only after a second patterning is the term “blanket” dropped and the label is changed to 130a, however when other layers in the invention are patterned, Applicant inconsistently uses different terms and element labels, e.g. second electrode layer 140 becomes second electrode 140a, capping layer 160’ becomes caps 160, 130a becomes 130b, etc., however this is not consistent (e.g. between Figs. 5 and 6, layers 130b and 120a are patterned and only 120a is relabeled to 120b but not 130b and similarly with layer 120 between Figs. 2 and 3).  Applicant deposits a blanket layer 130 in Fig. 1, then patterns the blanket layer in Fig. 2, and still refers to this patterned layer as 130 until a second patterning step is performed in Fig. 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-4, 6, 8, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0301127), hereafter Kim’2014, in view of  and Kim et al. (US 2016/0308127), hereafter Kim’2016.
(Re Claim 1) Kim’2014 teaches a method of forming a resistive random access memory cell, comprising:
sequentially forming a first electrode layer (Figs. 3A-3B: 110), a blanket resistive switching material layer (120) and a second electrode layer (130) on a layer (100); 
patterning the second electrode layer to form a second electrode (Fig. 3B); 
patterning the blanket resistive switching material layer to form a resistive switching material layer (Fig. 3B); and
performing an oxygen implanting process to implant oxygen in two sidewall parts of the resistive switching material layer, wherein the two sidewall parts of the resistive switching material layer have trapezoid-shaped cross-sectional profiles  (Fig. 3C showing angled implants into sidewalls at 140, and discussed below, a rectangle is a special case of a trapezoid).
While Kim’2014 teaches implanting Si or Ge, it is well-known1 to implant other impurities such as oxygen into the resistive switching material for the same purpose of doping the material thereby controlling the oxygen ions and vacancies in the layer (also recognized by Kim’2104, paras. [0007], [0009], [0011], [0032], [0033], [0036], [0040], [0046]).  Related art from Kim’2016 discloses in addition to impurities such as Si or Ge, oxygen may also be used (see paras. [0010], [0075]), in particular when a metal oxide is used as the resistive switching material, also for controlling the distribution of oxygen vacancies and ions in the material (paras. [0010], [0036]).  In view of Kim’2016, one of ordinary skill in the art would recognize when using a metal oxide in Kim’2014’s device, oxygen may be used as an art recognized alternative.  The use of a known material for its known purpose is prima facie obvious. Further noting in view of the prior art these materials would be obvious to try. Choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is prima facie obvious.  The Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Applicant offers no limiting definitions of what they intend to include or exclude when reciting a trapezoid shape which includes many variations, and a rectangle is a special case of a trapezoid shape, i.e. a right trapezoid.  Further still, only in arguendo, noting the angled implanting disclosed by Kim’2014 is performed while the variable resistance layer is masked by the patterned upper electrode 130A which is analogous to Applicant’s implanting of layer 130b similarly masked by the patterned layers above 130b as shown in Fig. 4, thus while Kim’2014 has simply depicted the implanted region as a right trapezoid, in reality this implanting would obviously form the same shapes disclosed by Applicant as the same process performed on the same structure would be expected to produce the same results.

 (Re Clams 2-42) Kim’2014 in view of Kim’2016 disclose wherein the two sidewall parts of the resistive switching material layer are oxygen implanted, so that a doped resistive switching material layer comprising an oxygen vacancy part having a trapezoid-shaped cross-sectional distribution being formed 
(Re Claim 6) wherein the oxygen implanting process is an oblique angle implanting process (Fig. 3C, para. [0035]).
(Re Claim 8) wherein an exposed part of the first electrode layer is oxygen implanted while the oxygen implanting process is performed (according to Fig. 3C an exposed part of 110A will be implanted along with the sidewalls of 140).
(Re Claim 17) patterning the first electrode layer to form a first electrode after the oxygen implanting process is performed (Kim’2014 teaches as an alternative to the sequence shown in Figs. 3A-3C, in Figs 8A-8C, rather than patterning the first electrode prior to the implanting, the first electrode 210 may be patterned after the implanting). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0301127), hereafter Kim’2014, and Kim et al. (US 2016/0308127), hereafter Kim’2016, and further in view of Nakai (US 2007/0117361) and Varker et al. (US 4,683,637).
(Re Claim 7) wherein the oxygen implanting process comprises an oxygen sputtering process.
While Hsueh, Kim’2014 and Kim’2016 are silent regarding the oxygen implant comprising sputtering, this is a known artifact of an ion implant process.  Also note evidentiary reference Nakai (para. [0035]): sputtering is generated with an oxygen ion implantation.  Further note evidentiary reference Varker et al. (col 5 lines 45-46): a layer is eroded by sputtering during an oxygen implant.  In light of this evidence, sputtering is understood to naturally occur during ion implant processes whether expressly stated or not as sputtering is a known artifact of ion implanting.
9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0301127), hereafter Kim’2014, and Kim et al. (US 2016/0308127), hereafter Kim’2016, and further in view of Charpin-Nicolle et al. (US 2019/0334085).
 (Re Claim 9) wherein the steps of patterning the second electrode layer comprise: forming a hard mask layer on the second electrode layer; and patterning the hard mask layer and the second electrode layer to form the second electrode and a hard mask stacked from bottom to top.
It is noted Kim’2014 does not show a hard mask is used when patterning the layers as shown in Fig. 3B, however the use of a hard mask would have been obvious to one of ordinary skill in the art as this is conventionally used when patterning layers.  Related art from Charpin-Nicolle shows the conventional steps of employing a hard mask to pattern an underlying layer, see Figs. 4A-4B wherein a hard mask layer 430 is formed, then patterned, and then underlying electrode 420 is patterned (paras. [0053]-[0055]).  Thus when patterning the electrode it would have been obvious to pattern the layers as shown by Kim’2014 to use a hard mask as taught by Charpin-Nicolle.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0301127), hereafter Kim’2014, Kim et al. (US 2016/0308127), hereafter Kim’2016, Charpin-Nicolle et al. (US 2019/0334085), and further in view of Paranjpe et al. (US 2012/0223048).
 (Re Claims 15-16) removing the hard mask by a second ion beam etching process after the oxygen implanting process is performed; wherein the second ion beam etching process is a vertical etching process.
Kim’2014 in view of Charpin-Nicolle as applied above teach removing the hard mask after implanting (see Charpin-Nicolle at para. [0082]), however Charpin-Nicolle is silent regarding the specific type of process used to remove the hard mask.  One of ordinary skill in the art would be motivated to look to related art to teach suitable processes for removing a hard mask.  Related art from Paranjpe discloses a hard mask may be successfully removed using an ion beam etch process and further discloses a tilt angle of 0 deg (para. 0158]).  It would have been obvious to one of ordinary skill in the art to rely on the teachings of Paranjpe to remove the hard mask as disclosed by Charpin-Nicolle when forming the device disclosed by Kim’2014.
s 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0301127), hereafter Kim’2014, Kim et al. (US 2016/0308127), hereafter Kim’2016, and further in view of Kodaria et al. (US 2015/0090583).
(Re Claim 18) wherein the first electrode layer is patterned by a third ion beam etching process.
Kim’2014 is silent regarding using an ion beam etching process for patterning the first electrode.  One of ordinary skill in the art would be motivated to look to related art to teach suitable methods for patterning an electrode.  Related art from Kodaria teaches fine patterning electrode layers of a device using ion beam etching (paras. [0006], [0083], [0084]).  It would have been obvious to one of ordinary skill in the art to rely on the teachings of Kodaria to pattern the electrode using an ion beam etching process when forming the device disclosed by Kim’2014.
(Re Claim 19) wherein the third ion beam etching process is an oblique angle etching process (e.g. Kodaria Figs. 6, 8, 16, 17, paras. [0046], [0047], [0051]-[0055], [0117], numerous angles and ranges thereof disclosed, further this is a result effective variable: “By changing the tilt angle of the substrate, the incident angle of the ion beam is changed, which makes it easier to trim the side walls of the patterns and the bottom portions of the trenches.). 
(Re Claim 20) wherein an etching angle of the third ion beam etching process deflecting from a vertical direction is less than an implant angle of the oxygen implanting process deflecting from the vertical direction.  In view of the teachings of Kim’2014 and Kodaria, one of ordinary skill in the art would find it obvious to employ a steeper angle for patterning the electrode than for performing the oxygen implant.  This is because it would be desirable to implant the oxygen into the sidewalls of the layer masked by the upper electrode, and using an angle closer to vertical would not implant much oxygen into the sidewalls, while when pattering the lower electrode layer as shown (Fig. 8C), one would find it obvious to use an incident angle closer to vertical in order to pattern the layer as shown while minimizing erosion/etching of the non-target device layers.  Employing different angles for the two processes would be obvious because of the different requirements for the two processes. 


Allowable Subject Matter
Claims 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 12-14 would further need to be rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant's arguments filed 8/11/2021 have been fully considered but they are not persuasive.  The §112 rejection is withdrawn after a closer review of the specification, however still somewhat confusing based on Applicant’s inconsistent relabeling of features following various process steps.  Claim 1 is currently amended to recite trapezoid-shaped sidewall parts.  A rectangle is a right trapezoid, see footnote 2 above and cited Wikipedia page (https://en.wikipedia.org/wiki/Trapezoid) identifying special cases for trapezoids (emphasis added): 
“Under the inclusive definition, all parallelograms (including rhombuses, rectangles and squares) are trapezoids. “ 
“An isosceles trapezoid is a trapezoid where the base angles have the same measure. As a consequence the two legs are also of equal length and it has reflection symmetry. This is possible for acute trapezoids or right trapezoids (rectangles).”
“A parallelogram is a trapezoid with two pairs of parallel sides. A parallelogram has central 2-fold rotational symmetry (or point reflection symmetry). It is possible for obtuse trapezoids or right trapezoids (rectangles).”  
Applicant offers no limiting definitions of what they intend to include or exclude when reciting a trapezoid shape which includes many variations, and a rectangle is a special case of a trapezoid shape, i.e. a right trapezoid.  Further still, only in arguendo, noting the angled implanting disclosed by Kim’2014 is performed while the variable resistance layer is masked by the patterned upper electrode 130A which is analogous to Applicant’s implanting of layer 130b similarly masked by the patterned layers above 130b as shown in Fig. 4, thus while Kim’2014 has simply depicted the implanted region as a rectangular or right trapezoid, in reality this implanting would obviously form the same shapes disclosed by Applicant as the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK T. K. PETERSON whose telephone number is (571)272-3997.  The examiner can normally be reached on M-F, 9-5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/ERIK T. K. PETERSON/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Also for example see Lengade et al. (US 2013/0193394), Charpin-Nicolle et al. (US2019/0334085), Pickett et al. (US 2011/0303890), and Kochergin (US 2012/0202334).
        
        2 Further noting with respect to the various shapes recited in claims 2-5, a rectangle is a trapezoid, see https://en.wikipedia.org/wiki/Trapezoid.  Further still, noting the angled implanting disclosed by Kim’2014 is performed while the variable resistance layer is masked by the patterned upper electrode 130A which is analogous to Applicant’s implanting of layer 130b similarly masked by the patterned layers above 130b as shown in Fig. 4, thus while Kim’2014 has simply depicted the implanted region as a rectangular or right trapezoid, in reality this implanting would obviously form the same shapes disclosed by Applicant as the same process performed on the same structure would be expected to produce the same results.  It is noted related art, e.g. Hsueh et al. (US 6,972,429) similarly performs the same type of angled implant on a masked variable resistance layer and Hsueh depicts the different regions having non-rectangular shapes (see Fig. 4D).